 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1397 
In the House of Representatives, U. S.,

May 26, 2010
 
RESOLUTION 
Electing a Member to certain standing committees of the House of Representatives. 
 
 
That the following named Member be, and is hereby, elected to the following standing committees of the House of Representatives: 

Committee on Armed Services:Mr. Critz (to rank immediately after Mr. Garamendi).

Committee on Small Business:Mr. Critz (to rank immediately after Mr. Nye).

 
 
Lorraine C. Miller,Clerk.
